Employment Agreement
 
This Employment Agreement (“Agreement”), dated as of February 14, 2008 (the
“Effective Date”), is made between Best Energy Services, Inc., a Nevada
corporation (the “Company”), and Tony Bruce (the “Executive”).
 
RECITALS:
 
A. The Company is engaged in the business of oil field and mineral services,
including operating drilling, core and well service rigs and the rental of
ancillary equipment, such as pipe racks, mud pumps, blowout preventers, and the
sale and rental of ancillary products and services (the “Business”).
 
B. The Company and the Executive desire to enter into this Agreement to govern
the employment relationship between them.
 
Now, Therefore, in consideration of the foregoing Recitals (which are hereby
incorporated by reference), the agreements hereafter set forth and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:
 
ARTICLE I
 
EMPLOYMENT AND ACCEPTANCE
 
1.1 Employment by the Company.  The Company hereby agrees to employ the
Executive from the Effective Date through February  14, 2009 (including all
renewal periods, if any, the “Term” or “Employment Term”), subject to any
earlier termination pursuant to Article III.  During the Term, the Executive
shall serve in the capacity of Vice President of Central Operations of the
Company, subject to the direction of the Chief Executive Officer of the Company.
 
1.2 Duties and Responsibilities.  During the Term, the Executive shall devote
the Executive’s best efforts and all of the Executive’s business time and
services to the Company, its affiliates and subsidiaries, and shall carry out
all Company policies and directives in a manner which will promote and develop
the Company’s best interests. The Executive shall have the duties and authority
assigned to the Executive by the Chief Executive Officer, and as set forth in
the Company’s Bylaws, policies and procedures from time to time in force.
 
1.3 Acceptance of Employment by the Executive.  The Executive hereby accepts
such employment and represents and warrants that (i) the Executive has full
authority to enter into this Agreement, (ii) the Executive is not restricted in
any manner from providing services hereunder or from engaging in the Business
and (iii) the Executive is not aware of any situation creating a conflict of
interest between the Executive and the Company.
 
 

--------------------------------------------------------------------------------


 
ARTICLE II
 
COMPENSATION AND OTHER BENEFITS
 
2.1 Annual Salary.  The Company shall pay the Executive a salary at the rate of
$150,000 per year of employment hereunder (the “Annual Salary”). The Annual
Salary shall be payable in accordance with the payroll policies of the Company
as from time to time in effect (but no less often than monthly), less such
deductions as shall be required to be withheld by applicable law and
regulations. The Board of Directors of the Company (the “Board”) shall review
the Executive’s performance each year this Agreement is in effect and, in its
sole discretion, may decide whether to increase the Executive’s Annual Salary.
 
2.2 Annual Bonus.  In addition to the Annual Salary, the Company may in it is
discretion award a bonus to the Executive following the end of each fiscal year
during the Term.
 
2.3 Participation in Employee Benefit Plans.  At the Executive’s option, the
Company agrees to permit the Executive during the Term, if and to the extent
eligible, to participate in any group life, health care or group disability
insurance plan, pension plan, similar benefit plan or other so-called “fringe
benefits” of the Company (collectively “Benefits”) which may be made generally
available to other executive officers of the Company and on such terms as the
Benefits are made generally available to such executive officers.
 
2.4 Expenses.  The Company shall pay or reimburse the Executive for all business
expenses reasonably and necessarily incurred by the Executive during the Term in
the performance of the Executive’s services under this Agreement, in each case
in accordance with Company policy.
 
ARTICLE III
TERMINATION
 
3.1 Mutual Agreement. This Agreement may be terminated upon the mutual agreement
of Executive and Company.
 
3.2 By the Company For Cause. This Agreement may be terminated by the Company by
delivery of written notice to Executive specifying the Cause or Causes relied
upon for such termination.  For purposes of this Agreement, “Cause” means:
 
(i) An unauthorized use or disclosure by Executive of the Company’s confidential
information or trade secrets, or Executive's engaging or in any manner
participating in any other activity which is intentionally injurious to the
Company, which use or disclosure causes material harm to the Company;
 
(ii) A material breach by the Executive of this Agreement which Executive has
failed to cure or remedy within ten days after written notice by the Company
indicating such breach;


(iii) the commission of fraud against Company by Executive, or the
misappropriation, theft or embezzlement of Company’s assets by Executive;
 
2

--------------------------------------------------------------------------------


 
(iv) Executive’s conviction of, or plea of nolo contendere or guilty to, a
felony under the laws of the United States or any State; or


(v) Executive’s gross neglect or gross misconduct in carrying out Executive’s
duties hereunder and the continuation of such gross neglect or gross misconduct
for a period of three days after written notice from the Company specifying such
failure.


3.3 Upon Death or Disability.  This Agreement shall terminate upon the
Executive’s death or Disability.  For purposes of this Agreement, “Disability”
shall have the meaning set forth in the Company’s long term disability insurance
plan policy that may be in place from time to time, but if at any time the
Company does not have a long term disability insurance policy shall mean the (i)
inability to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than six months, or (ii) receipt of income replacement benefits for a period of
at least three months under an accident and health plan of the employer, by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than six months.  The determination of whether a Disability has
occurred will be made in good faith by the Board in its reasonable
discretion.  If this Agreement terminates as a result of the Executive’s death
or Disability, the Company’s obligation to the Executive or the Executive’s
estate shall be limited to the payment of accrued and unpaid Annual Salary
earned.
 
3.4 Effect of Termination. Upon the effective date of termination of Executive’s
employment with the Company (the “Termination Date”), Executive will not be
eligible for further compensation, benefits or perquisites under Section 2,
other than those that have already accrued as of the Termination Date.
 
ARTICLE IV
MISCELLANEOUS
 
4.1 Notices.  Any notice or other communication required or permitted hereunder
shall be in writing and shall be delivered personally, sent by
nationally-recognized overnight delivery service or sent by certified or
registered mail, postage prepaid, return receipt requested, address as set forth
below; receipt shall be deemed to occur on the earlier of the date of actual
receipt or receipt by the sender of confirmation that the delivery was completed
or that the addressee has refused to accept such delivery or has changed its
address without giving notice of such change as set forth herein:
 
3

--------------------------------------------------------------------------------


 
(a) if to the Company, to:
 
Best Energy Services, Inc.
1010 Lamar
Suite 1200
Houston, Texas 77002
Attention: Larry Hargrave
Facsimile No.: (713) 933-2602
Email: lhargrave@bestenergyservicesinc.com
 
(b) if to the Executive, to:
 
2081 Road C
Liberal, Kansas 67901
Email: bestwellserv@yahoo.com
 
Either party may change its address for notice hereunder by notice to the other
party hereto.
 
4.2 Entire Agreement.  This Agreement contains the entire agreement between the
parties with respect to the subject matter hereof and supercedes all prior
discussions and agreements, written or oral, with respect thereto.
 
4.3 Waivers and Amendments.  This Agreement may be amended, suspended,
cancelled, renewed or extended, and the terms and conditions hereof may be
waived, only by a written instrument signed by both parties or, in the case of a
waiver, by the party waiving compliance. No delay on the part of any party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof. Nor shall any waiver on the part of any party of any such right, power
or privilege hereunder, nor any single or partial exercise of any right, power
or privilege hereunder, preclude any other or further exercise thereof or the
exercise of any other right, power or privilege hereunder.
 
4.4 Assignment.  Executive shall not be entitled to assign any of the
Executive’s rights or delegate any of the Executive’s duties under this
Agreement. The Executive agrees that this Agreement may be freely assigned by
the Company to any person or entity which succeeds to all or any significant
portion of the Company’s assets or Business, whether pursuant to a sale of
assets, sale of stock, merger or other similar transaction.
 
4.5 Severability: Construction.  Whenever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held by a count of
competent jurisdiction to be prohibited by or invalid under applicable law, such
provision shall be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of this Agreement. Use of the
word “including” shall not be limited by the terms following such word. All
references to singular or plural terms shall mean the other where appropriate.
The term “subsidiary” shall refer to subsidiaries of the Company now existing or
hereafter formed or acquired.
 
4

--------------------------------------------------------------------------------


 
4.6 Choice of Law.  This Agreement (including any claim or controversy arising
out of or relating to this Agreement) shall be governed by the law of the State
of Texas, without regard to conflict of law principles that would result in the
application of any law other than the law of the State of Texas.
 
4.7 Headings.  The section and subsection headings contained in this Agreement
are for reference purposes only and shall not effect in any way the meaning or
interpretation of this Agreement.
 
4.8 Execution of Agreement.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original, but all of which
shall be one and the same document. The exchange of copies of this Agreement and
of signature pages by facsimile transmission, PDF or other electronic file shall
constitute effective execution and delivery of this Agreement as to the parties
and may be used in lieu of the original Agreement for all purposes. Signatures
of the parties transmitted by facsimile, PDF or other electronic file shall be
deemed to be their original signatures for all purposes.
 
4.9 Dispute Resolution.  Except as provided below, in the event of any dispute,
claim or disagreement arising out of or in connection with this Agreement,
including, without limitation, the negotiation, execution, interpretation,
performance or non-performance of this Agreement, the parties shall first submit
the dispute, claim or disagreement to non-binding mediation administered by the
American Arbitration Association (the “AAA”) in accordance with its Employment
Mediation Rules.  The place of mediation shall be Dallas, Texas.  If the
dispute, claim or disagreement is not resolved within 30 days after the initial
mediation meeting among the parties and the mediator, or if the mediation is
otherwise terminated, then either party may submit the dispute, claim or
disagreement to binding arbitration administered by the AAA in accordance with
the provisions of its Employment Arbitration Rules (the “Rules”) and, except as
otherwise provided in this Agreement, such arbitration shall be the sole means
of dispute resolution.  The place of arbitration shall be Dallas, Texas.  The
arbitration shall be conducted by a panel of three arbitrators selected in
accordance with the Rules, unless the parties otherwise agree to one
arbitrator.  Any mediator or arbitrator selected under this Section 4.9 shall be
a practicing attorney experienced in employment agreements and acquisitions and
shall not have been employed or engaged by or affiliated with either of the
parties or their respective affiliates.  Each party shall initially bear its own
costs and expenses in connection with any mediation or arbitration hereunder,
including, without limitation, its attorneys’ fees, and an equal share of the
mediator’s or arbitrator’s and administrative fees of mediation or
arbitration.  The decision of the arbitrators shall be in writing.  Judgment
upon an arbitration award may be entered in any court of competent jurisdiction
and shall be final, binding and non-appealable.  Notwithstanding anything in
this Section 4.9 to the contrary, each party shall be entitled to seek
injunctive or other equitable relief without first submitting the matter to
mediation or arbitration in accordance with the provisions of this Section 4.9,
even if a similar or related matter has already been referred to meditation or
arbitration in accordance with the terms of this Section 4.9.  Venue for any
action permitted to be brought in court under this Section 4.9 shall be the
appropriate state and federal courts located in Dallas County, Texas.
 
4.10 Representation.  The Executive has consulted with and relied upon
independent legal counsel in determining whether to sign this Agreement, and has
not relied on Company’s counsel to represent the Executive’s interests.
 
[Signature Page to Follow]
 
5

--------------------------------------------------------------------------------


 
In Witness Whereof, the parties hereto have executed this Agreement on the date
first above written.
 

 

Best Energy Services, Inc.   /s/ Larry Hargrave Larry Hargrave, Chief Executive
Officer    Executive:  
/s/ Tony Bruce
Tony Bruce, individually